Citation Nr: 1222773	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-49 711	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a right foot injury.

2.  Entitlement to service connection for bilateral shoulder disability.

3.  Entitlement to service connection for respiratory disability, claimed as due to asbestos exposure.

4.  Entitlement to service connection for myeloma, to include as due to exposure to herbicides.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 brokered rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, and from a May 2009 rating decision by the VA RO in Indianapolis, Indiana; the latter RO has retained jurisdiction over this appeal.
 
The issues of service connection for respiratory disability, myeloma, bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected right foot disorder is manifested by metatarsalgia affecting the second, third and fourth toes, with no more than slight functional impairment of the foot.

2.  The Veteran does not have a current right or left shoulder disability that originated in or is otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of right foot injury have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5279, 5284 (2011).   

2.  Bilateral shoulder disability was not incurred in or a result of active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

The Board notes that claims for increased disability ratings require other types of notification.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  However, the right foot rating at issue in this case arises from the initial evaluation assigned the disorder following the grant of service connection.  Consequently, the notice requirements specific to increased rating claims are not for application in this case. 

In this case, the Veteran submitted his initial claim for service connection for right foot disability and for bilateral shoulder disability in April 2008.  He was sent a letter in May 2008 which stated that, to substantiate a claim for service connection, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating that he had an injury in service or disease that began in service, or an event in service that caused an injury or disease; that he has a current physical disability; and that there is a relationship between his disability and an injury, disease or event in service.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed conditions and enough information for the RO to request records from the sources identified by the Veteran.  The May 2008 letter also advised the Veteran as to how disability ratings and effective dates were assigned in the event of a successful claim seeking service connection.  Since the May 2008 letter was sent to the Veteran prior to the initial adjudication of the claims addressed in this decision in December 2008, there exists no error in the timing of this notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, with respect to the right foot claim, inasmuch as the underlying claim for service connection was granted in the December 2008 decision, and as the May 2008 notification addressed the matter of assignment of a disability rating and effective date, no further notice under 38 U.S.C.A. § 5103(a) is required.  The Board points out that VA has complied with the additional notice requirements of 38 U.S.C.A. §§ 5103A and 7105 with respect to that issue.

As to the bilateral shoulder disability claim, the May 2008 correspondence advised the Veteran of the information and evidence necessary to substantiate the claim, including the need for the evidence to establish the presence of a current disability.

In short, VA has complied with its duty to notify the Veteran as to both issues decided in this case.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim for an initial evaluation for right foot disability and for service connection for bilateral shoulder disability.  VA afforded the Veteran two VA examinations in connection with the right foot claim.  The Veteran has not identified any deficiency in those examinations, nor has the Board found any inadequacy in the examination reports.  Although the Veteran was not afforded a VA examination in connection with the bilateral shoulder disability claim, such an examination was not necessary in this case.  

In this regard, a VA examination or opinion is necessary when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277  (Fed. Cir. 2010) (noting that the three subsections of the statutory provision contain different evidentiary standards-"competent evidence," "evidence . . . indicat[ing]," and "medical evidence").  In this case, there is no competent evidence of a current diagnosis of a right or left shoulder disorder.  As explained in greater detail below, the Veteran contends that he still experiences residuals of some type of shoulder dislocations, but he has not identified any treatment for shoulder problems, and the record is otherwise devoid of any evidence of shoulder disorders outside of the Veteran's vague reference to some type of disability.  The Board finds that the Veteran does not have the experience, education or training to diagnose medical disorders, and further finds that a shoulder pathology is not the type of disorder that a layperson can competently diagnose, particularly in this case as the Veteran's purported symptoms are not observable to the eye, and as pain in a joint is clearly subject to many possible origins, not all representing an underlying pathology.  Whether the Veteran has a right or left shoulder disorder is a medical determination in this case, and the Veteran is not competent to offer such a determination.

In addition, the evidence does not establish that the Veteran experienced an event, injury or disease in service associated with his shoulders.  The service treatment records themselves do not document any shoulder complaints or findings, and the Board finds the Veteran's account of shoulder dislocations in service to lack credibility.  The Veteran has argued that the service treatment records would not show shoulder complaints because he did not report the dislocations, but at no point has he explained why he did not report something so significant as to provoke symptoms he believes represented a dislocation.  Moreover, given that the service treatment records do show treatment for relatively minor complaints, the Board finds his assertion that he nevertheless opted to not report significant shoulder problems is incredible.  

The Board additionally notes that the only evidence indicating that any right or left shoulder disorder the Veteran may have is associated with service consists only of his statements that they originated in service.  As already discussed, the service treatment records do not refer to shoulder problems, and the Veteran is not competent to even diagnose himself with a shoulder disorder.  Thus, the Board finds that the evidence in this case does not entitle the Veteran to a VA examination or medical opinion.  Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  Accordingly, the Board concludes that a VA examination or medical opinion is not required in this case with regard to the claim for service connection for bilateral shoulder disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, supra; Waters, supra. 

The Board notes that in November 2009, the Veteran requested review of his appeal by a Decision Review Officer (DRO) at the RO.  The RO denied this request in February 2010.  Historically, the Veteran was notified in January 2009 (in response to his disagreement with the December 2008 rating action) and in July 2009 (in response to his disagreement with the May 2009 rating action) of his right to review of his claims by a Decision Review Officer, provided his request for such a review was received within 60 days of those notice letters.  His November 2009 request for DRO review was received more than 60 days after both notice letters.

Pursuant to 38 C.F.R. § 3.2600(b) (2011), an appellant must request DRO review of his or her claim within 60 days of the mailing date of the notice of his or her right to request such a review.  In this case, the Veteran clearly requested DRO review outside of the permitted time constraints.  Consequently, the RO correctly determined that the Veteran is not entitled to review of any of his claims by a DRO.

For the above reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  


Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Service connection for residuals of a right foot injury was granted in a December 2008 rating action; the disorder was evaluated as noncompensably disabling effective April 25, 2008.  In April 2010, the initial evaluation assigned the disorder was increased to 10 percent, also effective April 25, 2008.  The 10 percent rating has remained in effect since that time.

In connection with his claim, the Veteran underwent two VA examinations.  At his October 2008 VA examination, he reported experiencing right foot pain when wearing dress shoes or with prolonged walking; he indicated that he used boots to alleviate his foot symptoms.  The Veteran explained that the foot pain otherwise was present about once a month.  Physical examination disclosed that he did not use any assistive devices.  The foot did not evidence any deformity, and the Veteran was able to walk on his heels and toes without a limp.  Sensation in the foot was intact, and the Veteran had full strength.  The foot did not evidence any effusion, but mild local tenderness at the distal metatarsals was present.  There were no ankle abnormalities.  X-ray studies of the foot showed no identified abnormalities.

At his February 2010 examination, the Veteran complained of pain and weakness in the right foot.  He explained that walking worsened the pain, as did standing.  He denied any swelling, stiffness, fatigue, or lack of endurance.  He denied any flare ups, but indicated that his symptoms were activity-dependent.  He did not report the use of assistive devices, but reported that he wore hard-soled boots.  He indicated that the right foot disorder affected his mobility and activities of daily living, but not his occupation.  Physical examination disclosed the presence of pain and tenderness in the right foot, but not of any swelling, weakness or instability.  The pain was located over the second through fourth metatarsal phalangeal joints to motion or palpation.  There was no evidence of abnormal weight-bearing.  X-ray studies of the right foot were negative.  The examiner diagnosed the Veteran as having bilateral second through fourth digit metatarsalgia.

Following the examination, the Veteran argued that the examiner formally diagnosed him with Morton's neuroma of the right foot.  He submitted an internet article describing Morton's neuroma.

The RO evaluated the Veteran's right foot disorder under 38 C.F.R. § 4.71a, Diagnostic Codes 5284-5003.  Under Diagnostic Code 5284, a moderate injury of the foot warrants a 10 percent evaluation.  A 20 percent rating is warranted for moderately severe injury of the foot.  38 U.S.C.A. §38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

Under Diagnostic Code 5003, for degenerative arthritis established by x-ray findings, a Veteran is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objective confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5279, anterior metatarsalgia (Morton's neuroma), whether unilateral or bilateral, warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5279 (2011).

After careful review of the evidence, the Board finds that the disability picture for the Veteran's right foot disability is more consistent with a moderate foot injury than with a moderately severe foot injury.  The Board first points out that 10 percent is the maximum evaluation assignable under Diagnostic Code 5279.  The Veteran's foot disorder is manifested by metatarsalgia, which the Rating Schedule also defines as Morton's neuroma, and thus Diagnostic Code 5279 is an applicable regulation.  Nevertheless, 10 percent is the maximum evaluation under that code.  The Board points out that the Veteran is not entitled to a separate 10 percent rating under Diagnostic Code 5279 in this case because the diagnostic code under which the foot disorder is currently rated, namely Diagnostic Code 5284, is generically written to encompass any residuals of a foot injury, which would include metatarsalgia.  Assigning a separate 10 percent rating under Diagnostic Code 5279 thus would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2011).

The Veteran's right foot disorder is primarily manifested by pain and tenderness affecting the second through fourth toes on the foot.  Although he also reports weakness associated with his disorder, the VA examiners have affirmatively noted the presence of full strength in the foot, and his complaints are otherwise not supported by any objective findings.  The Board accords greater evidentiary weight to the findings of the examiners on the matter of weakness, as they clearly have more education, training and experience in evaluating the manifestations of disorders than the Veteran.  

In addition, the Veteran's right foot disorder does not cause him to limp or to use any assistive device, and he does not evidence any abnormal weight-bearing or demonstrate any instability in the foot.  In other words, the Veteran's right foot disorder does not involve incoordination.  The Veteran himself denied any associated fatigue or lack of endurance.  The Veteran also denies any flare ups of his disorder, although he does note that he experiences symptoms with actual use of the foot.  

Although the Veteran does have pain and tenderness when using the foot, as demonstrated on both VA examinations, he was able to walk on his heel and toes without difficulty.  The Veteran has not elaborated on any other functional effects of his right foot disorder, and the record does not otherwise suggest any further functional loss.

The Veteran's demonstrated pain and tenderness is limited to three toes on the foot, and does not involve the remainder of the foot or involve the ankle.  In short, the Veteran's pain does not functionally affect his range of foot motion.  Nor does it otherwise cause any other functional effects, as evidenced by the lack of any abnormal weight-bearing or the need for an assistive device.

Given that the Veteran's right foot symptoms are limited to three toes, that even with consideration of pain his ambulation and foot motion are not functionally impaired in any appreciable manner, and in the absence of any weakness, incoordination, fatigability or lack of endurance, the Board finds that the Veteran's right foot disorder is not even remotely equivalent to a moderately severe foot injury.  A higher rating under Diagnostic Code 5284 therefore is not warranted.  

With respect to Diagnostic Code 5003, the Board points out that X-ray studies have consistently shown the absence of any degenerative changes.  Moreover, the Veteran's disability is limited to his foot.  A rating higher than 10 percent based on X-ray findings therefore is not warranted.  With respect to any limitation of motion, the Veteran's currently assigned 10 percent evaluation takes into account all current residuals of the Veteran's foot injury, including any limitation of foot motion.  As already discussed, there is no demonstrated limitation of foot motion, even with consideration of the pain and tenderness affecting the toes.

In sum, the evidence does not support assignment of a rating higher than 10 percent under Diagnostic Code 5284.  The evidence in this matter is not in equipoise, and therefore the Veteran's claim for a higher initial rating is denied.  38 C.F.R. § 4.3.

The Board notes that at no point since the date of claim in this case has the Veteran's right foot disorder demonstrated symptoms consistent with a moderately severe foot injury, or symptoms consistent with a higher rating under any other potentially applicable diagnostic code.  Accordingly, the Board finds no basis for the award of a higher rating during any discrete period involved in this appeal. 

The Board additionally notes that the Veteran is currently employed, and denies any effect of his right foot disorder on his employment.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability due to his right foot disorder is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board lastly notes that the above determination is based upon application of the Rating Schedule to the Veteran's service-connected disability.  However, in some cases a disability may present exceptional or unusual circumstances with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  In these cases, a referral for consideration of an extra-schedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held that the determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with a threshold finding that the evidence before VA "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  In other words, the Board must compare the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the Rating Schedule.  Id. 

Here, the Veteran has specifically denied any impact of his right foot disorder on his employment.  Moreover, a comparison between the level of severity and symptomatology of the Veteran's right foot disorder with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5284 shows that the rating criteria reasonably describe his disability level and symptomatology. 

In short, there is nothing in the record to indicate that the disability picture associated with this service-connected disability is not contemplated by the schedular rating criteria, nor is there any indication that it causes impairment with employment over and above that which is contemplated in the assigned 10 percent schedular rating. The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

II.  Service connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999). 

The service treatment records are silent for any reference to right or left shoulder complaints or findings.

There are no post-service medical records on file addressing right or left shoulder problems.

In statements on file, the Veteran contends that he dislocated his shoulders on active duty, but was not seen on sick call for this problem.  He alleges that he nevertheless has continued to have problems with both shoulders. 

The Veteran's service treatment records are silent for any mention of shoulder problems, including dislocation.  Although he maintains that the records are silent because he never sought treatment for the dislocations, the Board finds his account of shoulder injury to lack credibility.  The Board finds it implausible that the Veteran would experience a substantial insult to the shoulder such as a dislocation, or an injury leading the Veteran to believe the shoulder was dislocated, and yet not seek treatment or at least mention it to his service providers.  The Board finds this particularly true given that the service treatment records show he was not hesitant to seek treatment for conditions such as an ache in his groin, or a sore on his foot.  The Board finds it reasonable to expect that the Veteran would seek treatment for something at least as problematic as pain in one or both shoulders.

The Board acknowledges the admonition of the U.S. Court of Appeals for the Federal Circuit that "[w]hile the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). In Buchanan, the Federal Circuit found that "the Board improperly determined that the lay statements lack credibility merely because they were not corroborated by contemporaneous medical records."  Id.  

In this case, however, it is not the mere absence of contemporaneous treatment records, but the fact that the Veteran was treated for complaints of conditions clearly less noteworthy than symptoms painful enough for the Veteran to believe he had dislocated his shoulders.  Moreover, the Veteran has not suggested that he receives any treatment for shoulder problems, despite indicating that he continues to experience residuals of the claimed service condition.  The Board finds the Veteran's actions in service to seek treatment for less severe complaints to undermine the credibility of his current assertion that he simply decided not to mention to his service examiners that he was experiencing substantial pain and perhaps other symptoms in the shoulders.  In this circumstance, the Board may infer that the Veteran's recollection of experiencing shoulder problems in service are, at the very least, not reliable.  

In short, the Board finds the Veteran's account of shoulder problems in service to lack credibility. 

In addition, there is no current medical evidence of a right or left shoulder disorder.  Nor has the Veteran indicated that he has received treatment for such a disorder at any point since service.  Although a layperson, such as the Veteran, is competent in some circumstances to diagnose himself with a disorder, the Board finds that the Veteran is not competent to diagnose himself in this case with a right or left shoulder disorder.  He has not offered an account of the nature of his claimed shoulder disorder, instead only indicating that he has some type of shoulder condition.  In other words, the Veteran has not actually offered a diagnosis of shoulder disability, but has instead simply stated that he has a shoulder condition of some type that he believes is a disability.  Without knowing the Veteran's symptoms or other description of the claimed shoulder disability, the Board has no basis to evaluate the Veteran's competency to self-diagnose a shoulder disorder.  

Even if the Veteran were competent to diagnose himself with a bilateral shoulder disorder, the Board finds his account of such a disorder to lack credibility.  In this regard, the Board points out that the Veteran has indicated that he seeks medical treatment for other disorders, such as his myeloma.  He has not once suggested to VA that he has been treated for any shoulder complaints.  Again, the Board finds it implausible that the Veteran, who clearly has the wherewithal and motivation to seek medical treatment, would seek medical treatment for other disorders except for those that affect function in his upper extremities.

In sum, there is no competent evidence establishing the presence of a right or left shoulder disorder at any point since the Veteran filed his claim.

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 1992). In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely shoulder disability, there can be no valid claim. 

Thus, as the overall evidence of record not only shows the absence of any right or left shoulder condition in service, but also fails to support a diagnosis of the claimed disorders at any time throughout the duration of the appeal, service connection for bilateral shoulder disability is not warranted.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for bilateral shoulder disability, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a right foot injury is denied.

Entitlement to service connection for bilateral shoulder disability is denied.


REMAND

Turning first to the Veteran's claim concerning myeloma, the record does not contain any medical documentation that the Veteran has, or ever has had that disorder.  The Board notes that the Veteran at one point indicated that he was attaching pertinent medical records with his statement, but that he failed to actually do so.  The Veteran is advised that he should submit evidence showing that he has myeloma, as his mere assertion that he has the disease will not ultimately support his claim on the merits.

The Veteran contends that his claimed myeloma is due to exposure to herbicides in service.  His service records show that he served aboard two vessels in the Navy, and do not suggest he left those vessels and entered Vietnam.  Nor does the Veteran himself contend that he set foot in Vietnam; he instead avers that he swam and water-skied in the waters offshore.  The Veteran thus is not presumed to have been exposed to herbicides in service.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that VA had reasonably interpreted the pertinent statute and regulations governing the presumption of exposure to herbicides as requiring the physical presence of a veteran within the land borders of Vietnam (including inland waterways) during service, and noting that the Vietnam Service Medal alone does not establish service in Vietnam).

The Board notes that the service treatment records contain a Record of Occupational Exposure to Ionizing Radiation, clearly suggesting that the Veteran was in the vicinity of such radiation.  Although those particular readings indicate that he received 0.0 rems of radiation, the form indicates that the information was to be included "on page DD-1141 of the Medical Record" of the Veteran; the Veteran's Form DD-1141 is not of record.

The Board points out that although the Veteran has not alleged that his myeloma was caused by exposure to ionizing radiation, myeloma is recognized by VA as a "radiogenic" disease.  See 38 C.F.R. § 3.311(b)(1) (2011).  Therefore, the matter of whether service connection can be awarded on a radiation basis is reasonably raised by the record.  The Board finds that the Veteran should be allowed the opportunity to provide additional information concerning any radiation exposure.  In addition, an attempt should be made to obtain the Veteran's Form DD-1141 from his service personnel records. 
 
With respect to hearing loss and tinnitus, in statements on file, the Veteran contends that he is unsure of when the ringing in his ears began, but that he does not remember a time when his ears did not ring.  He denied using hearing protection in service.  

The service treatment records show that at service entrance, the Veteran's auditory acuity was tested using only the whispered and spoken voice methods; both tests showed normal results.  The Veteran underwent audiometric testing at service discharge, which produced the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
0
5
LEFT
0
5
10
0
0

The Veteran was examined by VA in October 2008.  At that time, he complained of hearing loss and ringing in his ears.  He explained that he would be assigned engine room watches, and was exposed to the loud noise of diesel engine generators.  He identified his post-service noise exposure as teaching auto shop with hearing protection.  He indicated that he had experienced tinnitus for as long as he could remember, including when coming out of service.  Audiometric testing disclosed the presence of hearing loss for VA purposes.  The Veteran was diagnosed as having bilateral sensorineural hearing loss and tinnitus.  The examiner concluded that the service treatment records included a normal separation examination, and that therefore the Veteran's hearing loss and tinnitus were not likely caused by or a result of service.  In explanation, the examiner noted there was no evidence of hearing loss or tinnitus in service, and indicated that the "evidence" in the claims file supported her opinion.

During a March 2009 VA examination, which was conducted by the same examiner, the Veteran reported experiencing constant ringing in his ears.  He reported that he was a combat Veteran, who served as a damage controlman.  He explained that he was exposed to acoustic trauma while standing watch between diesel engines and generators in the engine room of his ship.  He reported that his post-service noise exposure was limited to his occupation as an auto shop teacher, where he uses hearing protection.  He reported that he had had ringing or "crickets" in his ears as long as he could remember.  Audiometric testing disclosed the presence of hearing loss for VA purposes.  The examiner again diagnosed the Veteran as having bilateral sensorineural hearing loss and tinnitus, and again concluded that the hearing loss and tinnitus were not likely caused by or a result of service.  She offered the same rationale as at the earlier examination.

The Board finds that the rationale employed by the examiner for the October 2008 and February 2009 evaluations is inadequate.  Although she refers to unspecified "evidence" in support of her rationale, the examiner appeared to rely primarily, if not solely, on the absence of hearing loss in service.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Because the examiner did not consider the factors mentioned in Ledford and Hensley, the opinion is inadequate upon which to base a determination for the hearing loss claim.  Another VA examination is required.

As the tinnitus claim will rely on much the same evidence concerning the effects of acoustic trauma, the Board finds that remand of that issue for additional VA examination is warranted as well.

Turning to the claimed respiratory disorder, the Veteran contends that he has asthma and sleep apnea from asbestos exposure in service.  He explains that his ship constantly had fire mains removed and repaired, which exposed him to asbestos, and that he was not provided with a respirator.  He indicated that one night he slept on a pile of asbestos and fiberglass.

The service treatment records are silent for any reference to respiratory complaints, and chest X-ray studies at discharge were within normal limits.  Nevertheless, the Veteran contends he was exposed to asbestos aboard either the U.S.S. Pollux or the U.S.S. Markab, and his military occupational specialty arguably is consistent with potential asbestos exposure.  The VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that where asbestos exposure is alleged, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, Part IV.ii.1.H.29 (July 20. 2009).  Consequently, further development on this matter is required. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request that the Veteran identify the names, addresses and approximate dates of treatment for all health care providers, VA and private who may possess additional records pertinent to his claims.  With any necessary authorization from the Veteran, the RO should attempt to obtain and associate with the claims files any medical records identified by the Veteran.

2.  The RO/AMC should obtain the Veteran's service personnel records pertaining to any radiation exposure, to specifically include a copy of any DD-1141 for the Veteran.

3.  The RO/AMC should take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during active service, to specifically include seeking information as to whether his job duties involved working with asbestos. 

4.  If and only if the medical evidence of record establishes the Veteran has or had multiple myeloma, the RO/AMC should request that the Veteran identify the circumstances surrounding any exposure to ionizing radiation in service.  The RO/AMC should then develop the claim of service connection for myeloma in accordance with 38 C.F.R. § 3.311, to include a dose estimate from VA's Under Secretary for Health. 

5.  The Veteran should be scheduled for a VA audiological examination for an opinion as to the nature and etiology of any bilateral hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss and tinnitus are causally or etiologically related to his military service, including to noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.  The examiner should also address any relationship between hearing loss and tinnitus. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  The Veteran should also be scheduled for a VA pulmonary examination for an opinion as to the nature and etiology of any respiratory disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

With respect to each respiratory disorder identified, the examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the respiratory disorder is causally or etiologically related to his military service, including to claimed asbestos exposure.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

7.  Thereafter, and after undertaking any other development action deemed necessary, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full the RO/AMC should issue a supplemental statement of the case, which should include citation to 38 C.F.R. § 3.311, and should provide the Veteran and his representative an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





__________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


